Citation Nr: 1510870	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right leg nerve damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from June 1971 to January 1972.  

A November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denied service connection for right leg nerve damage.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In an October 2012 VA Form 9, the Veteran questioned the RO's July 2010 letter informing him that he could not receive both a nonservice connected pension and his retroactive compensation award.  This matter is referred to the Agency of Original Jurisdiction for appropriate action.  


FINDING OF FACT

The Veteran did not file a timely appeal.      


CONCLUSION OF LAW

There is no appeal before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2010, the RO issued a rating decision in which it denied service connection for right leg nerve damage.  The Veteran submitted a timely notice of disagreement, and the RO issued a statement of the case (SOC) in August 2012.  In October 2012, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals.  On the Form 9, he indicated that the issue he wanted to appeal was the July 2010 determination that he could not receive both his retroactive compensation award and his nonservice pension.  The Form 9 does not contain any statement or indication that could be interpreted as a desire to appeal the denial of service connection for right leg nerve damage:  there is no mention of an adjudicative decision (i.e. the November 2010 rating decision and August 2012 SOC) or the specifics of the claim of service connection for right leg nerve damage.  Subsequent evidence does not suggest that the Veteran believes the issue is on appeal.  The Board finds the Veteran has not appealed the November 2010 rating decision or indicated a belief that an appeal was pending.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the appeal must be dismissed.


ORDER

The appeal for service connection for right leg nerve damage is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


